Opinión disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 22 de enero de 1976
Mientras convivía con su concubina la peticionaria, un hombre engendró una hija en otra mujer innominada. Esta última desapareció y el hombre tomó la niña de tres días de nacida y la entregó a la peticionaria quien la acogió como hija en igualdad con otro hijo propio. Con el tiempo el in-constante amador abandonó a la peticionaria. Habiendo la niña alcanzado la edad de nueve años, y previo el endoso del Departamento de Servicios Sociales, la ex-concubina promovió expediente para adoptarla. La sala de instancia denegó la adopción aparentemente por la única razón de que la peti-cionaria desea conservar para su hija adoptiva el apellido de su padre biológico.
La esencia de nuestro esquema legislativo sobre adopción está contenida en el Art. 133 del Código Civil (31 L.P.R.A. see. 534) al expresar: “Con [la] adopción cesarán todos los derechos, deberes y obligaciones del adoptado en su familia natural o biológica y los de ésta con el adoptado.” La adop-ción es un acto solemne, caracterizado por su permanencia y efectos garantizados por las leyes civiles. Esa trascenden-cia fue captada con gran claridad por este Tribunal que por voz del Juez Irizarry Yunqué dictaminó en Rivera Coll v. Tribunal Superior, 103 D.P.R. 325 (1975):
*563“En aras de la liberalidad no podemos ir más allá de la ley. No se puede crear, por interpretación, una condición de privile-gio para el adoptado, permitiendo que conserve en su familia anterior, sea biológica o sea adoptiva, todos los derechos que antes tenía, como si la subsiguiente adopción no se hubiese veri-ficado. La adopción desarraiga al adoptado de todo vínculo de parentesco y de todo derecho respecto de su familia biológica. Borra la anterior filiación. Para todos los efectos, el adoptado se considera como si hubiese nacido hijo del adoptante. La subsi-guiente adopción por otro padre tiene el mismo alcance respecto de la previa filiación adoptiva.”
Tampoco hoy podemos “ir más allá de la ley” para soste-ner (págs. 554-555, opinión) que “Al decir que la adopción rompe el vínculo parental entre el adoptado y su familia bioló-gica, ¿significamos con ello el vínculo tanto de su familia paterna como de la materna? Entendemos que no tiene que ser así necesariamente. Ello ha de depender, en cada caso de sus particulares circunstancias.” Esta declaración sustituye la doctrina por la solución empírica, de menor juridicidad, de “caso por caso”. En la adopción hay unos valores éticos y morales sobre los cuales no se puede transigir “caso por caso”. Ex Parte Warren, 92 D.P.R. 299 (1965).
El Derecho no puede operar en un medio de fluidez y de incertidumbre que derrota el principio de igualdad bajo la ley. El gran acatamiento y respeto que la ley y por exten-sión la jurisprudencia han de reclamar dependen más que del rigor coactivo, de la energía moral derivada de su aplica-ción por igual a todas las personas y para lograr esa igual-dad es indispensable una calidad de certeza y de esta-bilidad en la interpretación de la ley; una seguridad de que el mismo remedio se aplicará a la misma situación tác-tica.
Nadie podrá ser adoptado por más de una persona, salvo el caso que los adoptantes estuvieren casados entre sí, prohíbe el Art. 131 del Código Civil (31 L.P.R.A. see. 532). Y el Art. 133 ordena que con la adopción cesarán todos los *564derechos, deberes y obligaciones del adoptado en su familia natural o biológica y los de ésta con el adoptado (31 L.P.R.A. see. 534). La peticionaria y el padre natural de la niña a ser adoptada no están casados entre sí por lo que este caso no está comprendido en la regla especial del Art. 131 del Código Civil en cuanto autoriza que “Si la persona a quien se propone adoptar fuere hijo de uno de los cónyuges, su consorte podrá adoptarlo y la persona así adoptada será con-siderada hija de ambos.” (31 L.P.R.A. see. 532).
La ley es clara y fácilmente conocible en su exigencia de que medie el vínculo civil del matrimonio entre los adop-tantes, o uno de ellos y el padre o madre del adoptado. Al auspiciar la adopción el Estado prefiere para el adoptado la dignidad y el sentido de pudor asociados a la unión lícita de los adoptantes; es parte de la calidad moral exigida de éstos y de la preservación de las buenas costumbres entre las cuales todavía no se cuenta la barraganería o amanceba-miento. La regla es por tanto aleccionadora para todas las partes, principalmente para la niña a ser adoptada. Ella ha sido reconocida por su padre y tiene el afecto de su madre de crianza y propuesta adoptante por lo que la adopción para esta niña no representa un enriquecimiento espiritual. Ella disfruta ahora mismo de una relación afectiva personal con su padre natural y su señora madre de crianza que no ha de mejorar con la adopción, que no pasará de ser una forma-lidad en lo que respecta a los mejores valores implícitos en dicho acto de dar al adoptado una familia y una filiación equivalente a la legítima pues ni siquiera viven juntos los otrora concubinos. Luego lo que pide la adoptante es una ceremonia de privilegio, un tratamiento especial, una adopción sui géneris sin llenar el requisito de matrimonio; en fin la evasión del principio de que la ley civil es igual para todos sin distinción de personas. Art. 22 del Código Civil (31 L.P.R.A. see. 22).
La adopción no debe estar disponible como traje a la *565medida para quienes no están situados en el mareo de su lineamiento jurídico.
El texto de la ley no deja lugar a una discreción introducida a la pág. 558 de la opinión al decir: “Cuando el adoptante sea una sola persona, y ésta no sea cónyuge del padre o madre del niño — caso contemplado en el segundo párrafo del Art. 131 — el tribunal, en vista de las circunstancias específicas de cada caso-, deberá decidir si la ruptura del parentesco biológico del adoptado opera respecto de ambas líneas, la paterna y la materna, o respecto de una sola.”
Si lo que se interesa por la recurrente y adoptante es que la niña continúe usando el apellido “Santiago” de su padre biológico, sin más atadura legal a éste, la solución está a la mano en el Art. 134 del Código Civil (31 L.P.R.A. see. 535) que transcribimos: “El adoptado usará los apellidos de los padres adoptantes, salvo que el tribunal por causa justificada determine otra cosa.” (1)
Si la madre adoptante y la niña adoptada cuyo consenti-miento cuenta si ya hubiera llegado a la edad de 10 años (Art. 135 Código Civil), así lo prefieren debe atenderse su preferencia pero no como derecho de un padre incapaz de dignificar la posición de esta familia con la calidad moral dimanante del matrimonio. Así de sencilla veo la solución y disiento de las extendidas e innecesarias expresiones que enervan el sobrio dictamen del propio juez ponente en Rivera Coll, supra: “En aras de la liberalidad no podemos ir más allá de la ley.”

 El apellido hoy es distintivo tan intrascendente que se dispensa hasta a capricho de parte en expediente ad perpetúan de jurisdicción voluntaria.